JOSEPH J. MULLINS, Retired Circuit Judge.
The grand jury of Dallas County returned an indictment against the appellant, Charles Luttrelll, charging that he did unlawfully sell, furnish, or give away Heroin, a controlled substance. The appellant entered a plea of not guilty. A jury found appellant guilty as charged. The trial court duly sentenced the appellant to 15 years in the penitentiary, and he appeals to this Court.
This appeal was submitted on briefs. At all proceedings in the trial court the appellant was represented by counsel of his choice and is so represented in this Court.
Appellant asserts in his brief three reasons why his conviction should be reversed; first, the court’s refusing appellant’s written charge no. 2; second, granting state’s challenge of a venireman; third, comments made by the trial judge on the evidence in respect to heroin being an addictive drug.
Appellant’s refused written charge no. 2 was substantially and fairly covered by the court’s oral charge. We hold that the trial court did not err in refusing appellant’s written charge no. 2. Code Of Alabama 1975, Title 12-16-13.
We have searched the record and do not find an objection to the action of the trial court in sustaining state’s challenge to venireman, Mr. Ramsey, nor do we find an objection in the record to comments made by the trial judge on the evidence in respect to heroin being an addictive drug. We hold that without an objection to the above ruling and remarks of the trial judge there is nothing presented to this Court for us to review. Knight v. State, 273 Ala. 480, 142 So.2d 899; Welch v. State, 278 Ala. 177, 176 So.2d 872; Hurley v. State, Ala.Cr.App., 341 So.2d 494, certiorari denied, Ala., 341 So.2d 497; Gulley v. State, Ala.Cr.App., 342 So.2d 1362; Hassell v. State, Ala.Cr.App., 342 So.2d 1357.
We have searched the record for any errors prejudicial to the defendant and have found none.
The judgment of the trial court should be affirmed.
The foregoing opinion was prepared by the Honorable JOSEPH J. MULLINS, a retired Circuit Judge, serving as a Judge of this Court under the provisions of Section 6.10 of the new Judicial Article (Constitutional Amendment No. 328, Act # 1051, 1973); his opinion is hereby adopted as that of the Court.
The judgment below is hereby affirmed.
AFFIRMED.
All the Judges concur.